The appellant was convicted of the unlawful possession of intoxicating liquor for the purpose of sale, in a dry area, and given a term of five months in jail.
The facts are identical with those in Frank Crutchfield v. State, No. 20553, this day decided, (Page 569 of this volume) but we find that they are of less probative force, when applied to this cause, than they were in cause No. 20553. We observe that this appellant was never seen by any witness to stoop over near where the intoxicating liquor was afterwards found to have been concealed, nor is it shown how closely he had approached to such liquor's hiding place.
We do not think a review of the testimony is necessary herein, but refer to that set out in cause No. 20553. Under the reasoning therein set forth, and for the insufficiency of the testimony, this judgment is reversed and the cause remanded.